                Case 4:16-cr-00102-JAS-DTF Document 122 Filed 06/17/19 Page 1 of 2



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ARIZONA
United States of America
                                                             JUDGMENT IN A CRIMINAL CASE
    v.                                                       (For Offenses Committed On or After November 1, 1987)

Dana Louis Mattingly                                         No. CR-16-00102-001-TUC-JAS (DTF)
                                                             Jay Marble and Victoria A. Brambl (FPD)
                                                             Attorney for Defendant
USM#: 76207-198

THE DEFENDANT ENTERED A PLEA OF guilty on 2/27/2019 to the Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating 18 U.S.C. § 1111(a), 18 U.S.C. § 7(3), Murder in
the First Degree, a Class A Felony offense, as charged in the Indictment.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of LIFE.

This Court reserves jurisdiction on imposing a term of supervised release, in the event the defendant is
ever to be released from custody.

                                      CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $100.00                         FINE: WAIVED               RESTITUTION: N/A

The defendant shall pay a special assessment of $100.00 which shall be due immediately.

The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the
priority established under 18 U.S.C. § 3612(c). The total special assessment of $100.00 shall be paid pursuant to Title 18,
United States Code, Section 3013 for the Indictment.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.
                    Case 4:16-cr-00102-JAS-DTF Document 122 Filed 06/17/19 Page 2 of 2
CR-16-00102-001-TUC-JAS (DTF)                                                                                                     Page 2 of 2
USA vs. Dana Louis Mattingly


THE DEFENDANT IS ADVISED OF DEFENDANT'S RIGHT TO APPEAL BY FILING A
NOTICE OF APPEAL IN WRITING WITHIN 14 DAYS OF ENTRY OF JUDGMENT.

The Court orders commitment to the custody of the Bureau of Prisons and recommends that the
defendant be placed in an institution in or near Allenwood Pennsylvania.

Date of Imposition of Sentence: Monday, June 17, 2019

          Dated this 17th day of June, 2019.




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                          to                                     at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal



CR-16-00102-001-TUC-JAS (DTF)- Mattingly               6/17/2019 - 3:19 PM
